Case 2:17-cv-10310-VAR-SDD ECF No. 147 filed 08/13/19    PageID.2938    Page 1 of 9




                 UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

  ARAB AMERICAN CIVIL
  RIGHTS LEAGUE (“ACRL”), et al.,              Case No. 2:17-cv-10310

                           Plaintiffs,

                   v.                          Hon. Victoria A. Roberts
                                               Mag. Judge Stephanie D. Davis
  DONALD TRUMP, et al.,

                           Defendants.

             DEFENDANTS’ REPLY TO PLAINTIFFS’
    OPPOSITION TO DEFENDANTS’ MOTION TO CERTIFY AND
  FOR A STAY OF DISCOVERY PENDING INTERLOCUTORY APPEAL

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     WILLIAM C. PEACHEY
                                     Director

                                     GISELA A. WESTWATER
                                     Assistant Director

                                     SAMUEL P. GO
                                     Senior Litigation Counsel

                                     /s/ Joshua S. Press
                                     JOSHUA S. PRESS
                                     Trial Attorney
                                     U.S. Department of Justice
                                     Civil Division
                                     Office of Immigration Litigation
                                     District Court Section
                                     Attorneys for Defendants
Case 2:17-cv-10310-VAR-SDD ECF No. 147 filed 08/13/19        PageID.2939    Page 2 of 9




                                 INTRODUCTION

       In Trump v. Hawaii, 138 S. Ct. 2392 (2018), the Supreme Court upheld the

 validity of Proclamation No. 9645 (“Proclamation”), concluding that constitutional

 challenges to the Proclamation are governed by Kleindienst v. Mandel, 408 U.S. 753

 (1972)—or at most, by rational basis review—and that the Proclamation satisfies

 both standards. These are conclusions of law, not factual findings that might vary at

 different stages of a case. Mandel review is limited to “whether the Executive gave

 a ‘facially legitimate and bona fide’ reason for its action.” Hawaii, 138 S. Ct. 2419

 (quoting Mandel, 408 U.S. at 770). Rational basis review is also limited to whether

 there is any conceivable rational basis for a decision, regardless of “whether the

 conceived reason for the challenged distinction actually motivated the”

 decisionmaker. FCC v. Beach Commc’ns, Inc., 508 U.S. 307, 315 (1993). Because

 the Hawaii Court has already identified a conceivable basis for the Proclamation—

 pointing to “persuasive evidence that the entry suspension has a legitimate

 grounding in national security concerns,” Hawaii, 138 S. Ct. at 2421—and because

 the Proclamation also independently serves Defendants’ legitimate foreign-policy

 objective of “encourag[ing] foreign governments to improve their practices,” id. at

 2411, the Proclamation necessarily survives rational-basis review as a matter of law.

       This Court nonetheless disagreed in its July 10 order (ECF No. 138, “Order”).

 Defendants do not seek to re-litigate the motion to dismiss here. Section 1292(b),


                                          -1-
Case 2:17-cv-10310-VAR-SDD ECF No. 147 filed 08/13/19           PageID.2940    Page 3 of 9



 however, provides that a district court “shall” certify an order that it determines

 involves a “controlling question of law as to which there is substantial ground for

 difference of opinion” if appeal “may materially advance the ultimate termination of

 the litigation.” 28 U.S.C. § 1292(b). As the Fourth Circuit recently made clear,

 “[w]hen a district court determines that [§ 1292(b)’s] statutory criteria are present ...

 it has a duty ... to allow an immediate appeal to be taken.” In re Trump, 928 F.3d

 360, 369 (4th Cir. 2019) (quotations omitted). Here, certification is both appropriate

 and required. Plaintiffs oppose allowing the Sixth Circuit to weigh in now on their

 legal theories, but § 1292(b) is satisfied in this case, which involves multiple “new

 legal question[s]” and “is of special consequence.” Mohawk Indus., Inc. v.

 Carpenter, 558 U.S. 100, 110–11 (2009).

       Plaintiffs’ Opposition (ECF No. 145, “Pls.’ Opp.”) does not dispute that the

 Order involves controlling questions of law. They barely engage with any of the

 substantive holdings of this Court’s Order, and they do not even assert that fair-

 minded jurists could not disagree with the Court’s decision. Instead, they argue only

 that no judicial decisions explicitly conflict with the Order. See Pls.’ Opp. at 12–14.

 They are wrong about that, but in any event, it is not the Sixth Circuit’s test. See In

 re Trump, 874 F.3d 948, 952 (6th Cir. 2017). Additionally, interlocutory appeal

 would “materially advance the ultimate termination of the litigation.” Defs.’ Br. at

 2. This straightforward requirement “means that resolution of a controlling legal


                                           -2-
Case 2:17-cv-10310-VAR-SDD ECF No. 147 filed 08/13/19        PageID.2941     Page 4 of 9



 question would serve to avoid a trial or otherwise substantially shorten the

 litigation.” In re Trump, 928 F.3d at 371 (quotations omitted). Here, resolution of

 the controlling questions of law in Defendants’ favor would end this litigation

 entirely, or at the very least provide important guidance regarding the nature and

 scope of any further proceedings. And although certification would unquestionably

 be warranted even if this were an ordinary civil case, this action is decidedly not an

 ordinary civil case. As the Supreme Court and Sixth Circuit have underscored,

 certification is well-suited for cases of national importance such as this one. See

 Mohawk Indus., 558 U.S. at 110–11; In re Trump, 874 F.3d at 952–53.

       Finally, this Court should also stay discovery pending completion of the

 § 1292(b) proceedings. A stay would avoid significant hardship to Defendants in the

 form of discovery, which will be intrusive and burdensome, see ECF No. 146, and

 require substantial motions practice, cf. id. at 953 (granting certification where

 “Plaintiffs … sought expansive discovery” against the President). The Court should

 thus stay discovery to avoid privilege disputes implicating the separation of powers.

                                    ARGUMENT

 I.   THE CONSTITUTIONAL CLAIMS                     PRESENT        CONTROLLING
      QUESTIONS OF LAW

       The July 10 Order plainly involves more than one “question of law” that is

 “controlling.” 28 U.S.C. § 1292(b). “The sufficiency of a complaint is a question of

 law.” Ctr. for Bio-Ethical Reform, Inc., v. Napolitano, 648 F.3d 365, 369 (6th Cir.

                                          -3-
Case 2:17-cv-10310-VAR-SDD ECF No. 147 filed 08/13/19           PageID.2942    Page 5 of 9



 2011); see also Nw. Ohio Adm’rs, Inc. v. Walcher & Fox, Inc., 270 F.3d 1018, 1025

 (6th Cir. 2001) (granting petition to hear interlocutory appeal after certification and

 affirming denial of motion to dismiss and partial motion for summary judgment).

       Second, these questions of law—whether the complaint states a plausible

 claim for relief and, if so, whether and how to apply the Mandel standard to the

 Proclamation after Hawaii—are undoubtedly “controlling” because their resolution

 “could materially affect the outcome of the case.” In re City of Memphis, 293 F.3d

 345, 351 (6th Cir. 2002); see, e.g., In re Baker & Getty Fin. Servs., Inc., 954 F.2d

 1169, 1172 n.8 (6th Cir. 1992). Plaintiffs make no serious effort to deny any of this.

 Pls.’ Opp. at 10. The first prong of the § 1292(b) standard is thus satisfied.

 II. THERE IS SUBSTANTIAL GROUND FOR A DIFFERENCE OF
     OPINION

       It is likewise clear that reasonable jurists could disagree with this Court’s

 resolution of the controlling legal questions. Although Plaintiffs argue that this factor

 requires conflicting authority within the Sixth Circuit, see Pls.’ Opp. at 11–13, that

 is not what § 1292(b) says; the statute requires only a “substantial ground for

 difference of opinion” and says nothing about conflicting judicial decisions. And

 Plaintiffs are wrong about the law of this circuit. Rather, “‘[a] substantial ground for

 difference of opinion exists where reasonable jurists might disagree on an issue’s

 resolution, not merely where they have already disagreed.” In re Trump, 874 F.3d

 at 952 (emphases added) (quoting Reese v. BP Exploration, Inc., 643 F.3d 681, 688

                                           -4-
Case 2:17-cv-10310-VAR-SDD ECF No. 147 filed 08/13/19           PageID.2943     Page 6 of 9



 (9th Cir. 2011). In any event, the questions resolved by the Order are the subject of

 contradictory precedent. See Alharbi v. Miller, 368 F. Supp. 3d 527, 565 (E.D.N.Y.

 2019) (holding that constitutional claims against the Proclamation were “foreclosed

 by the Supreme Court’s decision in Trump v. Hawaii”); Emami v. Nielsen, 365

 F. Supp. 3d 1009, 1022–23 (N.D. Cal. 2019) (“The Supreme Court has already

 concluded in reviewing the Proclamation that the Government has set forth a

 sufficient national security justification to survive rational basis review.”). 1

        The issues are also novel because the Sixth Circuit has not yet had an occasion

 to consider the Proclamation whatsoever. See Eberline v. Douglas J. Holdings, Inc.,

 No. 14-cv-10887, 2019 WL 989284, at *2 (E.D. Mich. Mar. 1, 2019) (a controlling

 legal issue “is novel because the Sixth Circuit has not yet had an occasion to

 consider” it). In short, under any standard—including the Sixth Circuit’s binding

 precedent interpreting § 1292(b)—the second prong is met.

 III. AN IMMEDIATE APPEAL WOULD MATERIALLY ADVANCE THE
      ULTIMATE TERMINATION OF THE LITIGATION

        Plaintiffs misunderstand the third element of § 1292(b), arguing that an

 interlocutory appeal would “do nothing more than create additional delay.” Pls.’

 Opp. at 10. But they do not dispute that reversing the Order would “substantially



    1
        The contrary conclusion in Int’l Refugee Assistance Project v. Trump, No. 17-
 10310, ECF No. 277 (D. Md.) only underscores how there is sufficient disagreement
 for § 1292(b)’s purposes, as well as the need for appellate review.
                                            -5-
Case 2:17-cv-10310-VAR-SDD ECF No. 147 filed 08/13/19          PageID.2944     Page 7 of 9



 alter the course of the district court proceedings or relieve the parties of significant

 burdens,” which is all that § 1292(b) requires. W. Tenn. Chapter of Assoc. Builders

 & Contractors, Inc. v. Memphis, 138 F. Supp. 2d 1015, 1026 (W.D. Tenn. 2000);

 see also U.S. ex rel. Elliott v. Brickman Grp. Ltd., LLC, 845 F. Supp. 2d 858, 871

 (S.D. Ohio 2012). This includes “sav[ing] the parties and the judicial system

 substantial resources and expense by avoiding extensive discovery [and] motion

 practice[.]” Newsome v. Young Supply Co., 873 F. Supp. 2d 872, 879 (E.D. Mich.

 2012). Here, appeal “may materially advance the termination of the litigation” if the

 Sixth Circuit agrees that no plausible claims exist. In re Trump, 874 F.3d at 952.

 IV. A STAY OF DISCOVERY SHOULD BE GRANTED PENDING APPEAL

       This Court should also stay discovery pending completion of the § 1292(b)

 proceedings. Granting a stay would promote judicial economy; avoid significant

 hardships to Defendants based on the sensitive, intrusive discovery that Plaintiffs

 seek; and would not prejudice Plaintiffs, who are subject to a Presidential

 Proclamation that the Supreme Court has found lawful. As this district court

 concluded earlier this year, “[i]t is appropriate to grant the stay because if the Court

 is reversed, the Court’s and the parties’ time and resources spent continuing the

 litigation will have been wasted.” Eberline, 2019 WL 989284, at *4. And even if the

 court of appeals does not end the case entirely, a stay during appeal would still

 promote economy by clarifying the scope of discovery. See, e.g., Washington v.


                                           -6-
Case 2:17-cv-10310-VAR-SDD ECF No. 147 filed 08/13/19          PageID.2945     Page 8 of 9



 Trump, No. 17-cv-0141, 2017 WL 2172020, at *2 (W.D. Wash. May 17, 2017).

 Plaintiffs’ argument to the contrary appears to be rooted in their view that these cases

 are ordinary civil actions. But this case is far from ordinary—Plaintiffs wish to test

 the foreign-policy and national-security recommendations provided to the President

 by his Cabinet. Courts are required to consider such burdens when deciding how

 cases should proceed. See Cheney v. U.S. Dist. Court for District of Columbia, 542

 U.S. 367, 385 (2004) (“This Court has held, on more than one occasion, that the high

 respect that is owed to the office of the Chief Executive is a matter that should inform

 the conduct of the entire proceeding, including the timing and scope of discovery[.]”

 (modifications omitted)).

                                    CONCLUSION

       This Court should certify its July 10, 2019 Order for interlocutory review, and

 stay discovery pending completion of any § 1292(b) proceedings.

                                                 /s/ Joshua S. Press
  JOSEPH H. HUNT                                 JOSHUA S. PRESS
  Assistant Attorney General                     Trial Attorney
                                                 United States Department of Justice
  WILLIAM C. PEACHEY                             Civil Division
  Director                                       Office of Immigration Litigation
                                                 District Court Section
  GISELA A. WESTWATER                            P.O. Box 868, Ben Franklin Station
  Assistant Director                             Washington, DC 20044
                                                 Phone: (202) 305-0106
  SAMUEL P. GO                                   Facsimile: (202) 305-7000
  Senior Litigation Counsel                      e-Mail: joshua.press@usdoj.gov

  Dated: August 13, 2019                         Attorneys for Defendants

                                           -7-
Case 2:17-cv-10310-VAR-SDD ECF No. 147 filed 08/13/19        PageID.2946    Page 9 of 9




                          CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2019, I electronically filed the foregoing

 DEFENDANTS’ REPLY TO PLAINTIFFS’ OPPOSITION TO DEFENDANTS’

 MOTION TO CERTIFY THIS COURT’S JULY 10, 2019 ORDER FOR

 INTERLOCUTORY APPEAL AND FOR A STAY OF DISCOVERY PENDING

 APPEAL with the Clerk of the Court for the Eastern District of Michigan by using

 the CM/ECF system. Notice of this filing will be sent out to all parties by operation

 of the Court’s electronic filing system. Parties may access this filing through the

 Court’s CM/ECF system.

                             By: /s/ Joshua S. Press
                                 JOSHUA S. PRESS
                                 Trial Attorney
                                 United States Department of Justice
                                 Civil Division




                                          -8-
